Name: Decision of the EEA Joint Committee No 16/1999 of 26 February 1999 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: technology and technical regulations;  organisation of transport;  land transport;  European construction;  European Union law
 Date Published: 2000-06-22

 Avis juridique important|22000D0622(01)Decision of the EEA Joint Committee No 16/1999 of 26 February 1999 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 148 , 22/06/2000 P. 0040 - 0041Decision of the EEA Joint CommitteeNo 16/1999of 26 February 1999amending Annex II (Technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex II to the Agreement was amended by Decision No 70/98 of the EEA Joint Committee of 31 July 1998(1);Whereas Commission Directive 98/12/EC of 27 January 1998 adapting to technical progress Council Directive 71/320/EEC on the approximation of the laws of the Member States relating to braking devices of certain categories of motor vehicles and their trailers(2) is to be incorporated into the Agreement;Whereas Commission Directive 98/14/EC of 6 February 1998 adapting to technical progress Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers(3) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in point 1 (Council Directive 70/156/EEC) of Chapter I of Annex II to the Agreement:"- 398 L 0014: Commission Directive 98/14/EC of 6 February 1998 (OJ L 91, 25.3.1998, p. 1)."Article 2The following indent shall be added in point 10 (Council Directive 71/320/EEC) of Chapter I of Annex II to the Agreement:"- 398 L 0012: Commission Directive 98/12/EC of 27 January 1998 (OJ L 81, 18.3.1998, p. 1)."Article 3The texts of Directives 98/12/EC and 98/14/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 4This Decision shall enter into force on 27 February 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 5This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 26 February 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 172, 8.7.1999, p. 49.(2) OJ L 81, 18.3.1998, p. 1.(3) OJ L 91, 25.3.1998, p. 1.